              Case 2:21-cv-00186-wks Document 1-1 Filed 07/12/21 Page 1 of 13
                              UNITED STATES DISTRICT COURT
                                         FOR THE                 U.S. DISTRICT COURT
                                   DISTRICT OF VERMONT          DISTRICT OF VERMONT
                                                                                            FILEP,
                                                                                        01 )1J jd0d /
                                                                                    BY _____ ~ - -
                                                                                      DEPUTY CLERK
                                   Plaintiff(s)
                      vs.                                           AFFIDAVIT IN SUPPORT OF
                                                                    APPLICATION TO PROCEED
 L~\,_w N'o (.,.uv'\S\                                              IN FORMAPAUPERIS

 .S\;--a c,, \- L ,"""'? CC        1   u,,~ 't ~~·✓
                                                 \ Civil Action No. J
                                                                        1
                                                                         •   d \ -CV- I 8 0
><>'¢-\).)o-")\;-c.,'\\.~e{!_dant(s) c\<.. ~           L.o\r..~
    ~·
 I, LVtJCe,~     6
                        '        ,~
                      \,~,½. being duly sworn, depose and say that I am the plaintiff in the above-
 entitled case; that in support of my application to proceed without being required to prepay fees, costs
 or give security therefor, I state that because of my poverty I am unable to pay the costs of said
 proceeding or give security therefor; that I believe I am entitled to redress.

         I further swear that the response which I have made to questions and instructions below are
 true.

 1.      Are you presently employed?        Yes   D   No   Ji:]
         a.       If the answer is Yes, state the amount of your salary or wages per month and give the
                  name and address of your employer.

                                                   I I:     ~
                                                  I\/ I.I
         b.       If the answer is No, state the date of last employment and the amount of the salary or
                  wages per month which you received.
                  A.ru.oCJ>~ ~ \ \                     \~UVJ ~\)


 2.      Have you received within the past twelve months any money from any of the following sources?

         a.       Business, profession or form of self-employment?            Yes   D No~
         b.       Rent payments, interest or dividends?                       YesO Nol:21"

         C.       Pensions, annuities or life insurance payments?             YesONo~

         d.       Gifts or inheritances?                                      YesONo·g

         e.       Any other sources?                                          Yes0No0

                                                      1
       Case 2:21-cv-00186-wks Document 1-1 Filed 07/12/21 Page 2 of 13
     If the answer to any of the above questions is Yes, describe each source of money and state the
     amount received from each during the past twelve months.




3.   Do you own ~~h, or do you have money in a checking or savings account?
     Yes   D   No IJ::j(Include any funds in prison accounts). If the answer is Yes, state the total
     value of the items owned.


4.   Do you own any real es1ate, stocks, bonds, notes, automobiles, or oth&mble property
     (excluding ordiruny household furnishings and clothing)? Yes    D    No      \
     If the answer is Yes, describe the property and state its approximate value.




5.   List the persons who are dependent upon you for support, state your relationship to those
     persons, and indicate how much you contribute toward their support.
                                             '
                                        ~ t I~
                                       j\J / l--
6.   List your monthly expenses.


                                       lvlA
                                      ~,

7.   Note: You do not need to complete this section unless you are presently incarcerated

     A.       Have you begun other lawsuits or ap~~ in federal court while you were incarcerated
              or detlined in any facility?  Yes      '-f D
                                                    No

     B.       If your answer to A is Tu, describe each lawsuit in the space below. (If there is more
              than one lawsuit, describe the additional lawsuits on another piece of paper, using the   *',
              sameoutline).                                                                .   iv.-\'"''),~
                                                                                       ~,,              \}<l" '))
          1. Parties to this previous lawsuit:
                                                                                                           ~1
              Plaintiffs:                                                     "-L ')\~\' \ ~ C.Y
                                                                                N.j\::~A .-
                                                                                  C-""~~~\'
                                                                                        v-sa.--             ~

              Defendants:                                                                                ~i~

                                                 2
                           Case 2:21-cv-00186-wks Document 1-1 Filed 07/12/21 Page 3 of 13




                               2.    Court (name of the district or circuit):   \/-1-b~y~<l\ ~ r"r
                               3.    Docket Number:                  ·3: S>s:& ~vv..... };),;x ~~                                \)~

                               4.    Name of Judge to whom case was assigned:                 ~~ S4, nJ.- \l · ~
                                                                                       ~ tv',v'( '")....~~\
                               5.    Disposition (For Example: Was the case dismissed? If so, why was it dismissed?)




                               6.    Approximate date of filing lawsuit:

                               7.    Approximate date of disposition:

             I hereby authorize the agency having custody of me to collect from my prison or jail account and fotward to the
              Clerk of the United States District Court payments in accordance with 28 U.S.C. Section 1915(b)(2).

              I understand that a false statement or answer to any questions in this affidavit will subject me to penalties for
              perjury, and/or possible dismissal of this case pursuant to 28 U.S.C. Section 1915(e)(2).

              I declare under penalty of perjury that the foregoing is true and correct.

              Executed on:          1',-\-~\.. ,20
                                                                                .t----==C-fsignature of Plaintiff)

              You must attach to this form a certified copy of your prison or jail account statement for the last six
              months.
                                                          CERTIFICATE

                       I hereby certify that the applicant herein has the sum of$          v a).... on account to his credit at the
              LS>, >' G:,11 ..., ~ c ,() . _._ , £ h »...,. :-,.,   ve1 '-'~
                                                                   institution where he is confined. I further certify that during the~~
              past six months ~e average of monthly deposits to the applicant's account was$ 9~,00 , and the applicant's \
              average monthly balance for the prior six-month period was $               S()
                                                                                      .c.JO . I further certify that movant likewise )....J
              ?as_th~ following securities to his credit according to the records of said                  JV/4            ~ ~~;l
              1.IlStltution.                                                           _,✓,                      r·         c - , \ \ \.           "   }-\
                                                                                  ·-x;Z/ ~ ~~)._-~ ~- l·~-
--......--.....--=                          .. ~Lb \ __,.,,,.-
                                     ~-- , 1/1                                   ,·z    -      ........--=-.c~...,...__._              -----   -----~- __ ,..---
           Case 2:21-cv-00186-wks Document 1-1 Filed 07/12/21 Page 4 of 13

                          Essex County Correctional Facility
                                Generic Request Form
  This form will be submitted for any request that does not have a specific form. These forms will be
 submitted to the housing officer on duty. The housing officer on duty will answer the request within 2
                                        business days of receipt.

Inmate Name:   lvt.n,...'«: ~\ ry-...,-                    CHN:    <-j·,o~     Housing Unit:    ~
                     Print your request below, illegible request will be returned




Inmate Signature:   ~ <


                        On duty housing unit officers returned response below




 Officer's Name/Badge:
                             , -                                               L
                         _-3,C....~~~~/tx. 4A..J.L--_______ Date: _1___,'--1. . ./_J.-'/_Time: I 000
                                           Officer Instructions
              To be scanned into the SallyportNY© file, under the current booking number.
             Using the Personal Tab, describe the request in one or two words when scanning.

                                                           Last updated: Tuesday, March 15, 2016
                  Case 2:21-cv-00186-wks Document 1-1 Filed 07/12/21 Page 5 of 13



RESIDENT HISTORY REPORT                                                                 Page   9 of        9
ESSEX COUNTY JAIL
07/02/2021 07:36
ST 81    I OPR 7448                           ~ l"\0~~
RESIDENTNUMBER          9703
Resident Name                    EVERETT
Time Frame               1/02/2021 00:00:00


Date           Time     Type                         ST                         #   Amount            Balance
06/02/2021     08: 11   Order                        82                              $7.06             $29.82

06/02/2021     08:14    Order                        82                             $20.30              $9.52

06/02/2021     08:15    Order                        82                              $2.00              $7.52

06/02/2021     08:16    Order                            82                          $6.48              $1.04

06/02/2021     08:16    Order                            82                          $1.00              $0.04

06/10/2021     08:10    Order                            82                          $0.00              $0.04

06/10/2021     13:41    Rec Payment                      81    lel    CC932          $0.04              $0.00

06/16/2021     08:03    Order                            82   cobra   CD8705         $0.00              $0.00

06/16/2021     20:37    EF Commissary                    1    cobra A29281          $40.00             $40.00

06/16/2021     20:37    Rec Payment                      1    cobra A29282           $4.16             $35.84

06/17/2021     08:14    Order                            82   cobra CD8745           $9.00             $26.84

06/17/2021     08:14    Credit                           82   cobra   CD8746         $0.00             $26.84

06/17/2021     08:15    Order                            82   cobra   CD8747        $11. 00            $15.84

06/17/2021     08:16    Order                            82   cobra   CD8748         $1. 62            $14.22

06/17/2021     08:17    Order                            82   cobra   CD8749         $5.50              $8. 72

06/17/2021     08:18    Order                            82   cobra CD8750           $6.70              $2.02

06/17/2021     08:19     Order                           82   cobra   CD8751         $1.00              $1. 02

06/l 7 /2021   08:20     Order                           82   cobra   CD8753         $0.81              $0.21

06/17/2021     09:54     Order                           82   cobra CD8755           $0.17              $0.04

06/25/2021     08:02     Order                           82   cobra   CD9060          $0.00              $0.04

06/27/2021     19:12     EF Commissary                    1   cobra A29413                              $30.04

06/27/2021     19:18     Order                           82   cobra   CD9164          $9.16             $20.88

06/27/2021     19:18     Order                           82   cobra   CD9165                            $10.84

06/27/2021     19:19     Order                           82   cobra   CD9166          $1. 30             $9.54

06/27/2021     19:20     Order                           82   cobra   CD9167          $1.62              $7.92

06/27/2021     19:20     Order                           82   cobra   CD9168          $5.50              $2.42

06/27/2021     19:21     Order                           82   cobra   CD9169          $1.62              $0.80




                                                                                                ~
06/27/2021     19:24     Order                           82   cobra   CD9170          $0.69

               19:26                                     82   cobra   CD91 71         $0.09                    2
                Case 2:21-cv-00186-wks Document 1-1 Filed 07/12/21 Page 6 of 13



RESIDENT HISTORY REPORT
                                                                                   Page   1 of       9
ESSEX COUNTY JAIL
07/02/2021 07:36
ST 81   I  OPR 7448

RESIDENTNUMBER       9703
Resident Name        SIMPSON, EVERETT
Time Frame           01/02/2021 00:00:00   07/02/2021 23:59:59

Date         Time    Type                            ST   QPR     Receipt #   Amount         Balance
01/03/2021   14:15   EF Commissary                   1    cobra A27186        $50.00             $50.15
01/03/2021   14:33   Order                           82   cobra CD1388         $6.91             $43.24
01/03/2021   14:46   Order                           82   cobra   CD1390      $43.20              $0.04
01/06/2021   05:03   Credit                          82   cobra CD1512         $3.85              $3.89
01/06/2021   09:54   Order                           82   cobra CD1520         $3.00              $0.89
01/06/2021   09:55   Order                           82   cobra CD1521         $0.76              $0 .13
01/14/2021   11:39   Order                           82   cobra   CD1871       $0.00              $0.13
01/20/2021   09:59   Order                           82   cobra   CD2153       $0.00              $0 .13
01/25/2021   19:27   EF Commissary                   1    cobra A27446        $30.00             $30.13
01/25/2021   20:00   Order                           82   cobra CD2308         $5.62             $24.51
01/25/2021   20:10   Order                           82   cobra   CD2309      $10.27             $14.24
01/25/2021   20:15   Order                           82   cobra CD2310         $3.10             $11.14
01/25/2021   20:34   Order                           82   cobra   CD2313       $1.00             $10.14
01/25/2021   21:58   Order                           82   cobra CD2321         $3.35              $6.79
01/26/2021   10:14   Order                           82   cobra CD2329         $3.00              $3.79
01/26/2021   12:03   Order                           82   cobra   CD2335       $1.00              $2.79
01/26/2021   16:49   Order                           82   cobra CD2349         $1.00              $1. 79
01/27/2021   04:46   Credit                          82   cobra CD2367         $3.35              $5.14
01/27/2021   09:13   Order                           82   cobra   CD2370       $1.00              $4.14
01/27/2021   19:03   Order                           82   cobra CD2402         $1.00              $3.14
01/30/2021   09:34   Order                           82   cobra CD2530         $1.00              $2.14
01/30/2021   20:14   Order                           82   cobra   CD2588       $1.00              $1.14
01/31/2021   19:47   Order                           82   cobra   CD2637       $1.00              $0.14
02/01/2021   19:49   EF Commissary                   1    cobra A27555        $40.00             $40.14
02/01/2021   19:51   Order                           82   cobra CD2705         $3.00             $37.14
02/01/2021   19:54   Order                           82   cobra   CD2706      $16.43             $20.71
02/01/2021   19:58   Order                           82   cobra CD2707         $4.00             $16.71
02/01/2021   20:28   Order                           82   cobra CD2710         $3.00             $13.71
02/01/2021   20:45   Order                           82   cobra   CD2712       $2.00             $11. 71
02/01/2021   20:46   Order                           82   cobra CD2713         $1. 67            $10.04
02/01/2021   20:47   Order                           82   cobra   CD2714       $3.19              $6.85
02/01/2021   20:48   Order                           82   cobra   CD2715       $1.00              $5.85
                 Case 2:21-cv-00186-wks Document 1-1 Filed 07/12/21 Page 7 of 13



RESIDENT HISTORY REPORT                                                             Page   2 of        9
ESSEX COUNTY JAIL
07/02/2021 07:36
ST 81   I  OPR 7448

RESIDENTNUMBER        9703
Resident Name         SIMPSON, EVERETT
Time Frame            01/02/2021 00:00:00   07/02/2021 23:59:59


Date         Time     Type                            ST    OPR     Receipt #   Amount            Balance
02/02/2021   12:04    Order                           82    cobra   CD2748       $1.00              $4.85

02/02/2021   19:33    Order                           82    cobra CD2785         $1.00              $3.85

02/03/2021   09:27    Order                           82    cobra CD2809         $2.73              $1.12

02/03/2021   10:34    Order                           82    cobra   CD2815       $1.00              $0.12

02/11/2021   08:52    Order                           82    cobra   CD3267       $0.00              $0.12

02/13/2021   09:07    EF Commissary                    1    cobra A27692        $10.00             $10.12

02/13/2021   09:09    Order                           82    cobra CD3361         $5.00              $5.12

02/13/2021   09:29    Order                           82    cobra   CD3364       $3.00              $2.12

02/13/2021   09:41    Order                           82    cobra CD3365         $2.00              $0.12

02/15/2021   14:55    EF Commissary                    1    cobra A27712        $25.00             $25.12

02/15/2021   15:00    Order                           82    cobra   CD3465       $5.02             $20.10

02/15/2021   15:01     Order                          82    cobra CD3466         $3.24             $16.86

02/15/2021   15:02     Order                          82    cobra   CD3467       $4.05             $12.81

02/15/2021   15:03     Order                          82    cobra   CD3468       $2.00             $10.81

02/15/2021   15:05     Order                          82    cobra CD3469         $6.20              $4.61

02/15/2021   15:07     Order                          82    cobra   CD3470       $1.00              $3.61

02/15/2021   15:08     Order                          82    cobra   CD3471       $1.00              $2.61

02/15/2021   15:18     Order                          82    cobra CD3474         $1.00              $1.61

02/15/2021   20:19     Order                          82    cobra   CD3498       $1.00              $0.61

02/15/2021   20:20     Order                          82    cobra   CD3499       $0.38              $0.23

02/19/2021   20:43     EF Commissary                   1    cobra A27776         $10.00             $10.23

02/19/2021   20:44     Order                          82    cobra   CD3695        $8.00              $2.23

02/19/2021   21:14     Order                          82    cobra   CD3700        $2.00              $0.23

02/23/2021   23:45     EF Commissary                   1    cobra A27833         $50.00             $50.23

02/24/2021   08:07     Order                           82   cobra   CD3900        $5.00             $45.23

02/24/2021   08:09     Order                           82   cobra CD3901          $5.03             $40.20

02/24/2021   08:10     Order                           82   cobra   CD3902        $3.35             $36.85

02/24/2021   08: 11    Order                           82   cobra CD3903          $4.86             $31.99

02/24/2021   08:19     Order                           82   cobra   CD3904        $2.68             $29.31

02/24/2021   08:30     Order                           82   cobra CD3905          $6.20             $23. 11

02/24/2021   08:42     Order                           82   cobra   CD3906       $11.45             $11. 66

02/24/2021   08:45     Order                           82   cobra   CD3908        $9.20              $2.46
                Case 2:21-cv-00186-wks Document 1-1 Filed 07/12/21 Page 8 of 13



RESIDENT HISTORY REPORT                                                             Page   3 of        9
ESSEX COUNTY JAIL
07/02/2021 07:36
ST 81   I  OPR 7448

RESIDENTNUMBER        9703
Resident Name         SIMPSON, EVERETT
Time Frame            01/02/2021 00:00:00   07/02/2021 23:59:59


Date         Time     Type                            ST    OPR     Receipt #   Amount            Balance

02/24/2021   08:46    Order                           82    cobra   CD3909       $1. 40             $1.06

02/24/2021   08:47    Order                           82    cobra CD3910         $1.00              $0.06

03/01/2021   16: 11   EF Commissary                    1    cobra A27898        $50.00             $50.06

03/01/2021   16:25    Credit                           1    cobra A27901         $3.35             $53.41

03/03/2021   12:10    Order                           82    cobra CD4139        $11. 66            $41.75

03/03/2021   12: 11   Order                           82    cobra   CD4140       $4.86             $36.89

03/03/2021   12:15    Order                           82    cobra   CD4141       $5.78             $31.11

03/03/2021   12:16    Order                           82    cobra   CD4142       $4.00             $27.11

03/03/2021   12:18    Order                           82    cobra   CD4143       $4.86             $22.25

03/03/2021   12:23     Order                          82    cobra   CD4144       $3.24             $19.01

03/03/2021   12:26     Order                          82    cobra CD4145         $1.62             $17.39

03/03/2021   12:32     Order                          82    cobra CD4146         $2.20             $15.19

03/03/2021   12:35     Order                          82    cobra   CD4147       $2.70             $12.49

03/03/2021   12:36     Order                          82    cobra   CD4148       $6.59              $5.90

03/03/2021   12:38     Order                          82    cobra   CD4149       $5. 72             $0.18

03/09/2021   08:51     Credit                         84     lel    CF21         $0.76              $0.94

03/09/2021   08:56     Order                          82    cobra CD4375         $0.70              $0.24

03/09/2021   13: 36    Order                          82    cobra CD4401         $0.19               $0.05

03/09/2021   19: 11    EF Commissary                   1    cobra A27994         $25.00             $25.05

03/09/2021   19:14     Order                          82    cobra   CD4415        $4.00             $21.05

03/09/2021   19:17     Order                          82    cobra CD4416          $1. 60            $19.45

03/09/2021   19:44     Order                           82   cobra   CD4419        $1.00             $18.45

03/09/2021   19:47     Order                           82   cobra   CD4420        $5.50             $12.95

03/09/2021   19:47     Order                           82   cobra CD4421          $0.49             $12.46

03/09/2021   19:57     Order                           82   cobra   CD4422        $3.51              $8.95

03/09/2021   20:00     Order                           82   cobra   CD4423        $2.00              $6.95

03/09/2021   20:00     Order                           82   cobra CD4424          $1.00              $5.95

03/10/2021   12:28     Order                           82   cobra CD4445          $4.32              $1. 63

03/10/2021   19:26     Order                           82   cobra   CD4470        $1.00              $0.63

03/11/2021   09:00     Order                           82   cobra CD4485          $0.38              $0.25

03/13/2021    04:45    Credit                          82   cobra   CD4574        $4.32              $4.57

03/14/2021    08:54    Order                           82   cobra CD4617          $2.70              $1.87
                 Case 2:21-cv-00186-wks Document 1-1 Filed 07/12/21 Page 9 of 13



RESIDENT HISTORY REPORT                                                             Page   4 of       9

ESSEX COUNTY JAIL
07/02/2021 07:36
ST 81   I  QPR 7448

RESIDENTNUMBER        9703
Resident Name         SIMPSON, EVERETT
Time Frame            01/02/2021 00:00:00   07/02/2021 23:59:59


Date         Time     Type                            ST    QPR     Receipt #   Amount            Balance
03/14/2021   08:56    Order                           82    cobra   CD4618       $0.70              $1.17

03/14/2021   19:24    Order                           82    cobra   CD4641       $0.60              $0.57

03/14/2021   19:25    Order                           82    cobra   CD4643       $0.32              $0.25

03/15/2021   08:43    Order                           82    cobra   CD4650       $0.19              $0.06

03/16/2021   19:59    EF Commissary                    1    cobra A28084        $10.00             $10.06

03/16/2021   21:27    Order                           82    cobra   CD4747       $1. 67             $8.39

03/16/2021   21:28    Order                           82    cobra   CD4748       $3.24              $5.15

03/16/2021   21:30    Order                           82    cobra   CD4749       $3.10              $2.05

03/16/2021   21:31     Order                          82    cobra CD4750         $1. 55             $0.50

03/16/2021   21:31     EF Commissary                   1    cobra A28086        $35.00             $35.50

03/16/2021   21:33     Order                          82    cobra   CD4752       $0.32             $35.18

03/17/2021   05:04     Credit                         82    cobra   CD4760       $0.32             $35.50

03/17/2021   05:04     Credit                         82    cobra CD4761         $0.32             $35.82

03/17/2021   09:19     Order                          82    cobra   CD4778      $15.17             $20.65

03/17/2021   09:21     Order                          82    cobra   CD4779       $3.24             $17.41

03/17/2021   09:21     Order                          82    cobra   CD4780       $5.99             $11. 42

03/17/2021   09:22     Order                          82    cobra   CD4781       $2.16              $9. 26

03/17/2021   09:22     Order                          82    cobra CD4783         $1. 20             $8.06

03/17/2021   09:23     Order                          82    cobra   CD4784       $3.10              $4. 96

03/17/2021   09:23     Order                          82    cobra   CD4785        $1. 55            $3.41

03/17/2021   09:25     Order                          82    cobra CD4787          $1. 55            $1. 86

03/17/2021   09:26     Order                          82    cobra CD4788          $0.70             $1.16

03/19/2021   13: 43    Order                           82   cobra CD4865          $1.00              $0.16

03/20/2021   04:46     Credit                          82   cobra   CD4904        $0.32              $0.48

03/20/2021   04:46     Credit                          82   cobra   CD4905        $0.32              $0.80

03/20/2021   09:15     Order                           82   cobra CD4915          $0.65              $0.15

03/22/2021   10:57     Order                           82   cobra   CD5018        $0.10              $0.05

03/22/2021   18:21     EF Commissary                   1    cobra A28162         $40.00             $40.05

03/22/2021   19:03     Order                           82   cobra   CD5040       $12.78             $27.27

03/22/2021   19:05     Order                           82   cobra   CD5041        $3.00             $24.27

03/22/2021   19:05     Order                           82   cobra   CD5042        $4.86             $19.41

03/22/2021   19:14     Order                           82   cobra   CD5044        $4.86             $14.55
                Case 2:21-cv-00186-wks Document 1-1 Filed 07/12/21 Page 10 of 13



RESIDENT HISTORY REPORT                                                             Page   5 of        9

ESSEX COUNTY JAIL
07/02/2021 07:36
ST 81   I  OPR 7448

RESIDENTNUMBER        9703
Resident Name         SIMPSON, EVERETT
Time Frame            01/02/2021 00:00:00   07/02/2021 23:59:59


Date         Time     Type                            ST    QPR     Receipt #   Amount            Balance
03/22/2021   19:15    Order                           82    cobra   CD5045       $1. 60            $12.95

03/22/2021   19:17    Order                           82    cobra   CD5046       $1. 95            $11. 00

03/22/2021   19:19    Order                           82    cobra   CD5047       $8.59              $2.41

03/23/2021   18:16    Order                           82    cobra CD5088         $1.00              $1.41

03/23/2021   19:03    Order                           82    cobra CD5090         $1.00              $0.41

03/23/2021   19:04    Order                           82    cobra   CD5092       $0.32              $0.09

03/25/2021   10:28     Credit                         84     lel    CF83         $5.50              $5.59

03/25/2021   14:19     Order                          82    cobra CD5195         $2.45              $3.14

03/25/2021   14:20     Order                          82    cobra   CD5196       $1.00              $2.14

03/25/2021   14:21     Order                          82    cobra CD5197         $1. 78             $0.36

03/25/2021   14:23     Order                          82    cobra   CD5198       $0.29              $0.07

03/28/2021   09: 11    EF Commissary                   1    cobra A28233        $20.00             $20.07

03/28/2021   11: 16    Order                          82    cobra CD5329         $3.10             $16.97

03/28/2021   11: 17    Order                          82    cobra   CD5330       $3.24             $13.73

03/28/2021   11: 17    Order                          82    cobra   CD5331       $1.00             $12.73

03/28/2021   11: 17    Order                          82    cobra CD5332         $1. 00             $11.73

03/28/2021   11: 18    Order                          82    cobra CD5333          $3.35              $8.38

03/28/2021   11: 19    Order                          82    cobra   CD5334        $6.37              $2.01

03/28/2021   11: 20    Order                          82    cobra CD5335          $1.60              $0.41

03/28/2021   11 :21    Order                           82   cobra CD5336          $0.19              $0.22

03/28/2021   11: 21    Order                           82   cobra CD5337          $0.19              $0.03

04/01/2021   14:47     EF Commissary                   1    cobra A28318         $35.00             $35.03

04/01/2021   17:09     Order                           82   cobra   CD5565        $5.50             $29.53

04/01/2021   17:10     Order                           82   cobra CD5566          $4.86             $24.67

04/01/2021   17:10     Order                           82   cobra CD5567          $2.00             $22.67

04/01/2021   17:12     Order                           82   cobra   CD5568        $1. 67            $21.00

04/01/2021   17:18     Order                           82   cobra CD5569          $3.10             $17.90

04/01/2021   17:19     Order                           82   cobra CD5570          $1. 62            $16.28

04/01/2021   17:21     Order                           82   cobra   CD5571        $7.70              $8.58

04/01/2021    17:26    Order                           82   cobra   CD5573        $1. 62             $6. 96

04/01/2021    17:29    Order                           82   cobra CD5574          $5.50              $1. 46

04/01/2021    20:01    Order                           82   cobra CD5581          $1.00              $0.46
                Case 2:21-cv-00186-wks Document 1-1 Filed 07/12/21 Page 11 of 13



RESIDENT HISTORY REPORT                                                            Page   6 of       9
ESSEX COUNTY JAIL
07/02/2021 07:36
ST 81   I  OPR 7448

RESIDENTNUMBER        9703
Resident Name         SIMPSON, EVERETT
Time Frame            01/02/2021 00:00:00   07/02/2021 23:59:59


Date         Time     Type                            ST   QPR     Receipt #   Amount            Balance
04/01/2021   20:02    Order                           82   cobra CD5582         $0.38              $0.08
04/07/2021   12:29    EF Commissary                   1    cobra A28414        $75.00             $75.08

04/07/2021   12:55    Order                           82   cobra   CD5870      $10.04             $65.04

04/07/2021   12:59    Order                           82   cobra   CD5872       $8.00             $57.04

04/07/2021   13: 01   Order                           82   cobra CD5873         $5.00             $52.04

04/07/2021   13: 06   Order                           82   cobra CD5874         $5.94             $46.10

04/07/2021   13: 11   Order                           82   cobra CD5875         $8.60             $37.50

04/07/2021   13: 14   Order                           82   cobra   CD5876       $7.50             $30.00

04/07/2021   13:18    Order                           82   cobra   CD5877      $10.00             $20.00

04/08/2021   10:01    Credit                          1    cobra   A28429       $1. 55            $21.55

04/08/2021   15:47    Order                           82   cobra   CD5940       $4.00             $17.55

04/08/2021   15:48    Order                           82   cobra CD5941         $3.24             $14.31

04/08/2021   15:48    Order                           82   cobra   CD5942       $3.85             $10.46

04/08/2021   15:50    Order                           82   cobra   CD5943       $1. 55             $8.91

04/08/2021   15:51    Order                           82   cobra   CD5944       $1. 62             $7.29

04/08/2021   15:51     Order                          82   cobra   CD5945       $3.00              $4.29

04/08/2021   15:55     Order                          82   cobra CD5946         $3.10              $1.19

04/09/2021   14: 11    Order                          82   cobra CD5999         $1.00              $0.19

04/10/2021   04:47     Credit                         82   cobra   CD6029       $2.50              $2.69

04/14/2021   17:47     Order                          82   cobra   CD6261       $2.00              $0.69

04/18/2021   21:07     EF Commissar:,,                 1   cobra A28565        $10.00             $10.69

04/19/2021   08:22     Order                          82   cobra   CD6445       $5.02              $5.67

04/19/2021   08:23     Order                          82   cobra   CD6446       $3.24              $2.43

04/19/2021   08:23     Order                          82   cobra CD6447         $1.00              $1. 43

04/19/2021   08:24     Order                          82   cobra   CD6448       $1.13              $0.30

04/19/2021   17:55     Order                          82   cobra   CD6479       $0.30              $0.00

04/21/2021   04:54     Credit                         82   cobra   CD6551       $0.30              $0.30

04/24/2021   09:51     EF Commissary                   1   cobra   A28662      $40.00             $40.30

04/24/2021   10:04     Order                          82   cobra   CD6675      $10.04             $30.26

04/24/2021   10:04     Order                          82   cobra CD6676        $11.34             $18.92

04/24/2021   10:05     Order                          82   cobra   CD6677       $3.00             $15.92

04/24/2021   10: 11    Order                          82   cobra   CD6678       $6.59              $9.33
                Case 2:21-cv-00186-wks Document 1-1 Filed 07/12/21 Page 12 of 13



RESIDENT HISTORY REPORT                                                             Page   7 of        9
ESSEX COUNTY JAIL
07/02/2021 07:36
ST 81 I OPR 7448

RESIDENTNUMBER        9703
Resident Name         SIMPSON, EVERETT
Time Frame            01/02/2021 00:00:00   07/02/2021 23:59:59


Date         Time     Type                            ST    OPR     Receipt #   Amount            Balance
04/24/2021   10:12    Order                           82    cobra CD6679         $2.00              $7.33

04/24/2021   10:14    Order                           82    cobra CD6680         $7.10              $0.23

04/28/2021   04:50    Credit                          82    cobra   CD6829       $3.35              $3.58

04/28/2021   08:23    Order                           82    cobra   CD6836       $1.00              $2.58

04/29/2021   22:15    EF Commissary                   1     cobra A28717        $20.00             $22.58

04/30/2021   08:46    Order                           82    cobra CD6923         $0.58             $22.00

04/30/2021   08:47    Order                           82    cobra   CD6924       $5.02             $16.98

04/30/2021   08:47    Order                           82    cobra   CD6925       $3.45             $13.53

04/30/2021   08:49    Order                           82    cobra CD6926         $8.58              $4.95

04/30/2021   08:50    Order                           82    cobra   CD6927       $2.87              $2.08

04/30/2021   08:50     Order                          82    cobra   CD6928       $1.62              $0.46

04/30/2021   08:51     Order                          82    cobra   CD6929       $0.39              $0.07

05/01/2021   19:53     EF Commissary                   1    cobra A28739        $50.00             $50.07

05/01/2021   20: 11    Order                          82    cobra CD6997        $14.35             $35.72

05/01/2021   20: 13    Order                          82    cobra CD6998         $5.24             $30.48

05/01/2021   20:16     Order                          82    cobra   CD7000       $6.10             $24.38

05/01/2021   20:17     Order                          82    cobra   CD7001       $6.53             $17.85

05/01/2021   20:20     Order                          82    cobra CD7003         $2.87             $14.98

05/01/2021   20:21     Order                          82    cobra   CD7004       $4.05              $10.93

05/01/2021   20:22     Order                          82    cobra   CD7005       $2.05               $8.88

05/01/2021   20:22     Order                          82    cobra CD7006         $2.00               $6.88

05/01/2021   20:23     Order                          82    cobra CD7007          $5.50              $1. 38

05/01/2021   20:24     Order                          82    cobra   CD7008        $1.00              $0.38

05/05/2021   04:49     Credit                         82    cobra   CD7150        $1. 30             $1. 68

05/05/2021   17:38     Order                           82   cobra   CD7176        $1.00              $0.68

05/05/2021   17:41     Order                           82   cobra CD7177          $0.67              $0.01

05/13/2021   08:08     Order                           82   cobra CD7435          $0.00              $0.01

05/17/2021   21:37     EF Commissary                   1    cobra A28936         $50.00             $50.01

05/18/2021   08:04     Order                           82   cobra CD7634         $13. 39            $36.62

05/18/2021   08:04     Order                           82   cobra CD7635          $3.00             $33.62

05/18/2021   08:22     Order                           82   cobra   CD7636        $6.48             $27.14

05/18/2021   08:24     Order                           82   cobra   CD7637       $18.90              $8.24
              Case 2:21-cv-00186-wks Document 1-1 Filed 07/12/21 Page 13 of 13




RESIDENT HISTORY REPORT                                                                     Page    8 of       9

ESSEX COUNTY JAIL
07/02/2021 07:36
ST 81   I  OPR 7448

RESIDENTNUMBER          9703
Resident Name          SIMPSON, EVERETT
Time Frame              01/02/2021 00:00:00 - 07/02/2021 23:59:59


Date          Time       Type                           ST         OPR      Receipt #   Amount             Balance
05/18/2021    08:24      Order                          82        cobra CD7638           $2.00               $6.24
05/18/2021    08:25      Order                          82        cobra     CD7640       $2.00               $4.24
05/18/2021    08:31      Order                          82         cobra CD7642          $2.50               $1.74

05/18/2021    08:32      Order                          82         cobra CD7643          $1.00               $0.74

05/18/2021    08:34      Order                          82         cobra    CD7644       $0.68               $0.06

05/18/2021    08:47      Transfer To                    84          lel     CF314       $25.00              $25.06

05/18/2021    09:57      Order                          82         cobra CD7648          $5.50              $19.56

05/18/2021    09:59      Order                          82         cobra    CD7649       $2.20              $17.36

05/18/2021    09:59      Order                          82         cobra CD7650          $2.00              $15.36

05/18/2021    10:06      Order                          82         cobra CD7651          $9.10               $6.26

05/18/2021    10:14      Order                          82         cobra    CD7652       $3.24               $3.02

              10:15      Order                          82         cobra CD7653          $2.75               $0.27
05/18/2021
                                                        82         cobra CD7655          $0.19               $0.08
05/18/2021    10:18      Order
                                                        82         cobra    CD7694       $6.70               $6. 78
05/19/2021    06:07      Credit
                                                                   cobra CD7705          $5.50               $1. 28
05/19/2021    08:27      Order                          82
                                                                                          $1.20              $0.08
05/19/2021     08:28     Order                           82        cobra CD7706
                                                                                          $0.00               $0.08
                                                         82        cobra    CD8003
05/27/2021     08:06     Order
                                                                                         $25.00              $25.08
                         EF Commissary                   1         cobra A29051
05/27/2021     23:04
                                                                                          $6.70              $18.38
                                                         82        cobra CD8039
05/28/2021     08:08     Order
                                                                                          $0.00              $18.38
                                                         82        cobra CD8040
05/28/2021     08:08      credit
                                                                                          $1. 73             $16.65
                                                         82         cobra CD8041
 05/28/2021    08:08      Order                                                                              $11.15
                                                                                          $5.50
                                                         82         cobra CD8042
 05/28/2021    08:09      Order                                                                               $6.29
                                                                                          $4.86
                                                         82         cobra    CD8044
 05/28/2021    08:09      Order                                                                               $4.29
                                                                                          $2.00
                                                          82        cobra CD8045
 05/28/2021     08:09     Order                                                            $3.10               $1.19
                                                          82        cobra CD8046
 05/28/2021     08:10     Order                                                            $0.97               $0.22
                                                             82     cobra CD8047
                08: 11    Order                                                            $0.17               $0. O!
 05/28/2021
                                                             82      cobra CD8049
                08: 11     Order                                                          $40.00              $40.0
  05/28/2021
                                                              1      cobra A29093
                21:09      EF commissary                                                  $50.00              $90.0
  06/01/2021
                                                              1      cobra A29094
                 21:49     EF commissary                                                  $34.54              $55.:
  06/01/2021
                                                              82     cobra CD8223
                           Order                                                                              $49. (
  06/02/2021     08:06                                                                      $6.48
                                                              82     cobra CD8224
                           Order                                                           $12.15              $36.
  06/02/2021     08:06
                                                              82     cobra CD8225
  06/02/2021     08:09     Order
